                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                            NO. 5:19-CR-00328-1FL(4)
                            NO. 5:19-CR-00328-2FL(4)

UNITED STATES OF AMERICA                    )
                                            )      ORDER TO UNSEAL
                  v.                        )      INDICTMENT
                                            )
MORRIS COOPER,                              )
BEVERLEY COOPER                             )


      Upon motion of the United States of America, the sealed Indictment

returned by    the Grand Jury for the Eastern District of North Carolina on
August 14, 2019, is hereby ORDERED to be unsealed by the Clerk of the United

States Court for the Eastern District of North Carolina.
      This _1j_day of August, 2019.



                                         J     SE. GATES
                                         United States Magistrate Judge
